DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 6 & 11 are objected to because of the following informalities:  
As to claims 6 & 11, the claims recite: “(i+i)th”, which appears to be a typographical error.  Examiner suggests changing “(i+i)th” to “(i+1)th”.
As to claim 11, the claim recites: “position.” & “lines.”, which appear to be typographical errors.  Examiner suggests changing “position.” to “position;” and “lines.” to “lines;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang et al. (US 20190043927).
As to claim 1, Jang discloses an organic light-emitting diode (OLED) touch control display device [abstract], comprising:

the plurality of pixels are arranged in an array [fig. 2b], each column of pixels corresponds to one of the data lines and one of the touch control lines (each touch electrode area 402 having a corresponding touch sensor data line) [figs. 2b & 3 & para. 171-172], and each row of pixels corresponds to one of the scanning lines (scan [gate] line) [figs. 2b & 3 & para. 60 & para. 168-169]; 
each of pixels comprises a thin film transistor (TFT) device layer (layer corresponding to oled driving tft 101 & touch sensing tft 102) [fig. 1a & para. 65] disposed on the substrate, a transparent touch control electrode (touch electrode 180) [figs. 1a & 2b & para. 116] disposed on the substrate and adjacent to the TFT device layer [fig. 1a], and a transparent anode disposed on the TFT device layer (oled anode 171) [fig. 1a & para. 100 & 103];
the TFT device layer comprises a first thin film transistor (oled driving tft 101) [fig. 1a & para. 65] and a second thin film transistor (touch sensing tft 102) [fig. 1a & para. 65], a gate of the first thin film transistor coupled to the corresponding scanning line [figs 1a, 2b, & 3 & para. 59-60 & 168-173], a source of the first thin film transistor coupled to the corresponding data line [figs 1a, 2b, & 3 & para. 59-60 & 169-173], a drain of the first thin film transistor coupled to the anode [figs. 1a, 2b, & 3 & para. 100 & 103]; 
a gate of the second thin film transistor coupled to the corresponding scanning line (sharing of [scan] gate line) [para. 60 & para. 168], a source of the first thin film transistor coupled to the corresponding touch control line [figs. 1a, 2b, & 3 & para. 171-172], a drain of the second thin film transistor coupled to the touch control electrode [figs. 1a, 2b, & 3 & para. 58]; 
the touch control chip used to charge the plurality of touch control lines in one of two adjacent frame periods of the OLED touch display device (reset) [figs. 5b & 12 & para. 200 & 226-229], and receive a touch control signal transmitted by the plurality of touch control lines in the other of any two adjacent frame periods of the OLED touch display device (sensing) [figs. 5b & 12 & para. 200 & 226-229].
claim 2, Jang discloses the OLED touch control display device as claimed in claim 1, further comprising a gate driving chip (gate driver) [fig. 4 & para. 175-180] coupled to the plurality of scanning lines, and a source driving chip (data driver) [fig. 4 & para. 176 & 179-180] coupled to the plurality of data lines; 
the gate driving chip used to transmit in sequence a scanning signals to the plurality of scanning lines in each frame period of the OLED touch control display device (n & n+1) [fig. 5b & para. 175-180]; 
the source driving chip used to transmit data signal to the plurality of data lines [para. 176 & 179-180].
As to claim 3, Jang discloses the OLED touch control display device as claimed in claim 1, wherein, materials of the touch control electrode and the anode are ITO, IZO, or magnesium silver alloy [para. 103 & 116]; material of the substrate is glass [para. 72].
As to claim 4, Jang discloses the OLED touch control display device as claimed in claim 1, wherein, each of pixels comprises a pixel definition layer (passivation layer 163) [fig. 1a & para. 91-92] disposed on the TFT device layer and the anode (oled anode 171) [fig. 1a & para. 100 & 106], a luminous layer disposed on the anode (organic light emitting layer 172) [fig. 1a & para. 100 & 106], and a reflective cathode (oled cathode 173) [fig. 1a & para. 100, 106, & 109] disposed on the luminous layer and the pixel definition layer [fig. 1a & para. 100 & 106]; 
an opening of the pixel definition layer disposed above the anode, and the luminous layer located in the opening (passivation layer 163) [fig. 1a].
As to claim 5, Jang discloses the OLED touch control display device as claimed in claim 4, wherein, the plurality of pixels comprise a red pixel ( R) [fig. 2b & para. 155], a green pixel (G) [fig. 2b & para. 155], and a blue pixel (B) [fig. 2b & para. 155] alternately arranged in sequence; 
a red-light luminous layer is a luminous layer in the red pixel [fig. 2b & para. 155], a green- light luminous layer is a luminous layer in the green pixel [fig. 2b & para. 155], a blue-light luminous layer is a luminous layer in the blue pixel [fig. 2b & para. 155].
As to claim 6, Jang discloses a driving method of the organic light-emitting diode (OLED) touch control display device [abstract], comprising steps as below: 
S1: providing an OLED touch control display device [abstract]; 

the plurality of pixels arranged in an array [fig. 2b], each column of pixels corresponds to one of the data lines and one of the touch control lines (each touch electrode area 402 having a corresponding touch sensor data line) [figs. 2b & 3 & para. 171-172], and each row of pixels corresponds to one of the scanning lines (scan [gate] line) [figs. 2b & 3 & para. 60 & para. 168-169]; 
each of pixels comprises a thin film transistor (TFT) device layer (layer corresponding to oled driving tft 101 & touch sensing tft 102) [fig. 1a & para. 65] disposed on the substrate, a transparent touch control electrode (touch electrode 180) [figs. 1a & 2b & para. 116] disposed on the substrate and adjacent to the TFT device layer [fig. 1a], and a transparent anode disposed on the TFT device layer (oled anode 171) [fig. 1a & para. 100 & 103]; 
the TFT device layer comprises a first thin film transistor (oled driving tft 101) [fig. 1a & para. 65] and a second thin film transistor (touch sensing tft 102) [fig. 1a & para. 65], a gate of the first thin film transistor coupled to the corresponding scanning line [figs 1a, 2b, & 3 & para. 59-60 & 168-173], a source of the first thin film transistor coupled to the corresponding data line [figs 1a, 2b, & 3 & para. 59-60 & 169-173], a drain of the first thin film transistor coupled to the anode [figs. 1a, 2b, & 3 & para. 100 & 103];
a gate of the second thin film transistor coupled to the corresponding scanning line (sharing of [scan] gate line) [para. 60 & para. 168], a source of the first thin film transistor coupled to the corresponding touch control line [figs. 1a, 2b, & 3 & para. 171-172], a drain of the second thin film transistor coupled to the touch control electrode [figs. 1a, 2b, & 3 & para. 58]; 
S2: going to the ith frame period, wherein i is a positive integer [figs. 5b & 12]; 
the plurality of scanning lines in sequence transmit scanning signal to in sequence control conduction of the first thin film transistor and the second thin film transistor in a plurality of rows of pixels, 
S3: going to (i + i) th frame period [figs. 5b & 12];
the plurality of scanning lines in sequence transmit scanning signal to in sequence control conduction of the first thin film transistor and the second thin film transistor in a plurality of rows of pixels, the touch control chip receives a touch control signal transmitted by the plurality of touch control lines to obtain a discharge magnitude or a voltage of each touch control electrode, the position of the touch electrode is determined by the difference between the discharge magnitude or the voltage and the preset reference value as the touch position (sensing) [figs. 5b & 12 & para. 200 & 226-229].
As to claim 7, Jung discloses the driving method of the OLED touch control display device as claimed in claim 6, wherein, the OLED touch control display device further comprise a gate driving chip (gate driver) [fig. 4 & para. 175-180] coupled to the plurality of scanning lines, and a source driving chip (data driver) [fig. 4 & para. 176 & 179-180] coupled to the plurality of data lines; 
in S2 and S3, the gate driving chip used to transmit in sequence scanning signal to the plurality of scanning lines (n & n+1) [figs. 5b & 12 & para. 175-180], the source driving chip used to transmit data signal to the plurality of data lines [para. 176 & 179-180].
As to claim 8, Jung discloses the driving method of the OLED touch control display device as claimed in claim 6, wherein, materials of the touch control electrode and the anode are ITO, IZO, or magnesium silver alloy [para. 103 & 116]; material of the substrate is glass [para. 72].
As to claim 9, Jung discloses the driving method of the OLED touch control display device as claimed in claim 6, wherein, each of pixels comprises a pixel definition layer (passivation layer 163) [fig. 1a & para. 91-92] disposed on the TFT device layer and the anode (oled anode 171) [fig. 1a & para. 100 & 106], a luminous layer disposed on the anode (organic light emitting layer 172) [fig. 1a & para. 100 & 106], and a reflective cathode (oled cathode 173) [fig. 1a & para. 100, 106, & 109] disposed on the luminous layer and the pixel definition layer [fig. 1a & para. 100 & 106]; 
an opening of the pixel definition layer disposed above the anode, and the luminous layer located in the opening (passivation layer 163) [fig. 1a].
claim 10, Jung discloses the driving method of the OLED touch control display device as claimed in claim 9, wherein, the plurality of pixels comprise a red pixel ( R) [fig. 2b & para. 155], a green pixel (G) [fig. 2b & para. 155], and a blue pixel (B) [fig. 2b & para. 155] alternately arranged in sequence;
a red-light luminous layer is a luminous layer in the red pixel [fig. 2b & para. 155], a green- light luminous layer is a luminous layer in the green pixel [fig. 2b & para. 155], a blue-light luminous layer is a luminous layer in the blue pixel [fig. 2b & para. 155].
As to claim 11, Jung discloses a driving method of the OLED touch control display device [abstract], comprising steps as below: 
S1: providing an OLED touch control display device [abstract]; 
the OLED touch control display device comprising a substrate (substrate 110) [figs. 1a, 2b, & 3], a plurality of pixels (oled 170) [figs. 1a & 2b] disposed on the substrate, a plurality of scanning lines ([scan] gate line) [figs. 2b & 3 & para. 60 & para. 168-169] disposed on the substrate, a plurality of data lines (data line) [figs. 2b & 3 & para. 169] disposed on the substrate, a plurality of touch control lines (touch sensor data line 521) [figs. 1a, 2b, & 3 & para. 171-172] disposed on the substrate, and a touch control chip (touch readout) [para. 176, 180, & 185] coupled to the plurality of touch control lines;
the plurality of pixels arranged in an array [fig. 2b], each column of pixels corresponds to one of the data lines and one of the touch control lines (each touch electrode area 402 having a corresponding touch sensor data line) [figs. 2b & 3 & para. 171-172], and each row of pixels corresponds to one of the scanning lines (scan [gate] line) [figs. 2b & 3 & para. 60 & para. 168-169]; 
each of pixels comprises a TFT device layer (layer corresponding to oled driving tft 101 & touch sensing tft 102) [fig. 1a & para. 65]  disposed on the substrate, a transparent touch control electrode (touch electrode 180) [figs. 1a & 2b & para. 116] disposed on the substrate and adjacent to the TFT device layer [fig. 1a], and a transparent anode disposed on the TFT device layer (oled anode 171) [fig. 1a & para. 100 & 103]; 
the TFT device layer comprises a first thin film transistor (oled driving tft 101) [fig. 1a & para. 65] and a second thin film transistor (touch sensing tft 102) [fig. 1a & para. 65], a gate of the first thin film transistor coupled to the corresponding scanning line [figs 1a, 2b, & 3 & para. 59-60 & 168-173], a source 
a gate of the second thin film transistor coupled to the corresponding scanning line (sharing of [scan] gate line) [para. 60 & para. 168], a source of the first thin film transistor coupled to the corresponding touch control line [figs. 1a, 2b, & 3 & para. 171-172], a drain of the second thin film transistor coupled to the touch control electrode [figs. 1a, 2b, & 3 & para. 58]; 
S2: going to the ith frame period, wherein i is a positive integer [figs. 5b & 12]; 
the plurality of scanning lines in sequence transmit scanning signal to in sequence control conduction of the first thin film transistor and the second thin film transistor in a plurality of rows of pixels, the touch control chip charge the plurality of touch control lines, thereby charging the touch control electrode in all pixels (reset) [figs. 5b & 12];
S3: going to the (i + i)th frame period [figs. 5b & 12];
the plurality of scanning lines in sequence transmit scanning signal to in sequence control conduction of the first thin film transistor and the second thin film transistor in a plurality of rows of pixels, the touch control chip receives a touch control signal transmitted by the plurality of touch control lines to obtain a discharge magnitude or a voltage of each touch control electrode, the position of the touch electrode is determined by the difference between the discharge magnitude or the voltage and the preset reference value as the touch position (sensing) [figs. 5b & 12 & para. 200 & 226-229]. 
wherein, the OLED touch control display device further comprise a gate driving chip (gate driver) [fig. 4 & para. 175-180] coupled to the plurality of scanning lines, and a source driving chip (data driver) [fig. 4 & para. 176 & 179-180] coupled to the plurality of data lines;
in S2 and S3, the gate driving chip used to transmit in sequence scanning signal to the plurality of scanning lines (n & n+1) [figs. 5b & 12 & para. 175-180], the source driving chip used to transmit data signal to the plurality of data lines [para. 176 & 179-180 & para. 200 & 226-229]. 
wherein, materials of the touch control electrode and the anode are ITO, IZO, or magnesium silver alloy [para. 103 & 116]; material of the substrate is glass [para. 72].
As to claim 12, Jung discloses the OLED touch control display device as claimed in claim 11, wherein, each of pixels comprises a pixel definition layer (passivation layer 163) [fig. 1a & para. 91-92]  
an opening of the pixel definition layer disposed above the anode, and the luminous layer located in the opening (passivation layer 163) [fig. 1a].
As to claim 13, Jung discloses the OLED touch control display device as claimed in claim 12, wherein, the plurality of pixels comprise a red pixel ( R) [fig. 2b & para. 155], a green pixel (G) [fig. 2b & para. 155], and a blue pixel (B) [fig. 2b & para. 155] alternately arranged in sequence; 
a red-light luminous layer is a luminous layer in the red pixel [fig. 2b & para. 155], a green- light luminous layer is a luminous layer in the green pixel [fig. 2b & para. 155], a blue-light luminous layer is a luminous layer in the blue pixel [fig. 2b & para. 155].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee et al. 			(US 20180143729).
Cho et al. 			(US 20160216800).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID TUNG whose telephone number is (571)270-3385.  The examiner can normally be reached on Monday-Friday; 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID TUNG/Primary Examiner, Art Unit 2694